Citation Nr: 0613534	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-07 025	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis. 

2.  Entitlement to service connection for a left shoulder 
disability. 

3.  Entitlement to service connection for a left wrist 
disability. 

4.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1960 to May 1989.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a March 2002 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied the claim of entitlement to service connection 
for multiple joint arthritis.

While the RO adjudicated only the issue of entitlement to 
service connection for multiple joint arthritis, the 
adjudication of that issue implicitly encompassed issues of 
service connection for a left shoulder disability, a left 
wrist disability, and a bilateral foot disability.  
Accordingly, the Board will address the issues as listed on 
the preceding page.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran now has a multiple joint (systemic) 
arthritis.

2.  Competent evidence establishes that the veteran has left 
shoulder disability (bursitis, rotator cuff dysfunction, and 
tendonitis), left wrist disability (DeQuervain's tendonitis), 
and bilateral foot disability (metatarsalgia) that were 
incurred during his active military service.





CONCLUSIONS OF LAW

1.  Service connection for multiple joint arthritis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  Service connection for left shoulder bursitis, rotator 
cuff dysfunction, and tendonitis is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).

3.  Service connection for left wrist DeQuervain's tendonitis 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).

4.  Service connection for a bilateral foot metatarsalgia is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via July 2001 letter (prior to the initial adjudication of 
these matters), the veteran was informed of the evidence and 
information necessary to substantiate his claim 
(characterized as multiple joint arthritis), the information 
required of him to enable VA to obtain evidence in support of 
his claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The July 2001 letter 
informed the veteran that he should submit any medical 
evidence pertinent to his claim.  While he did not receive 
any notice regarding ratings of service connected 
disabilities or effective dates of awards (Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the decision below 
pertain only to service connection; neither the rating of a 
disability nor the effective date of an award is a matter for 
consideration by the Board at this time.  Hence, the veteran 
is not prejudiced by the lack of such notice.

The veteran's service medical records are associated with the 
claims file, as are VA examination reports and treatment 
records.  He has undergone VA examinations for the 
disabilities at issue herein.  He has not identified any 
further pertinent (and obtainable) evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of these 
claims.  

Factual Background

A service medical record dated in January 1977 reflects that 
the veteran complained of pain in both hands and the legs and 
the assessment was rule out rheumatoid arthritis.  An April 
1978 service medical record reflects that the veteran 
complained of pain in the left wrist and the left shoulder.  
Examination revealed tenderness in the shoulder and in the 
wrist.  A service medical record dated in January 1979 
reveals that the veteran had pain in the shoulders and in his 
hands.  A note recommended that a plan be followed to 
evaluate whether he had arthritis secondary to rheumatoid 
fever.  A medical record dated in May 1980 reflects that the 
veteran complained of pain in his arm, hands and feet.  A 
service medical record dated in September 1980 noted that the 
veteran was seen again with complaints in the hands, wrists, 
elbows and shoulder.  The assessment included no evidence of 
the rheumatoid disability.  The veteran's March 1989 service 
separation examination noted no disability of the shoulders, 
wrist, feet, or anything pertaining to arthritis.

On VA examination in July 1989, the veteran made complaints 
concerning the left shoulder and the feet.  While the 
diagnosis portion of the examination noted arthritis of the 
shoulders, an X-ray of the left shoulder revealed a normal 
examination.  The diagnosis also included left foot pain, not 
found.

A private medical record dated in October 2000 reflects that 
the veteran underwent a left shoulder MRI after complaining 
of left shoulder pain.  The findings indicated that there was 
moderate degenerative capsular hypertrophy and spurring of 
the ACL joint.

A private medical record dated in June 2001 reflected that 
the veteran complained of shoulder symptoms.  The impression 
included left subacromial bursitis.

RO correspondence dated in July 2001 requested that the 
veteran submit any evidence he had regarding his claim of 
service connection for multiple joint arthritis.

A VA medical record dated in October 2001 reflects that the 
veteran continued to complain of persistent left shoulder 
pain.

At a November 2002 RO hearing the veteran indicated that 
there were documented complaints of arthritis of the joints 
during service.  He advised that his painful joints included 
the hands, shoulder, hip, and down to his left foot.  He 
indicated the main symptom he experienced was swelling of the 
joints.

On April 2003 VA joints examination, the veteran indicated 
that he had multiple joint pain during service.  The 
diagnosis included subacromial spur, left shoulder, with 
impingement syndrome.  The examiner commented as follows:

It is less likely than not that the 
arthritis in the left shoulder occurred 
as a result of military service, as his 
X-rays in the military were normal and 
there were no consistent progressive pain 
indicating a diagnosis of rheumatoid 
arthritis or specifically pain and 
discomfort in the left shoulder.

A July 2003 VA peripheral nerves examination indicated that 
the veteran had peripheral neuropathy of the hands and feet 
as likely as not due to diabetes.

A private medical record dated in February 2004 continued to 
indicate that the veteran complained of left shoulder pain.

In August 2004 the case was remanded by the Board for 
additional development.  The main purpose of the remand was 
for the veteran to submit treatment records that he indicated 
were in his possession concerning the Heidelberg Military 
Commissioned Hospital in Germany.  In a statement received in 
September 2004 the veteran essentially indicated that he was 
unable to provide the evidence that he indicated he had from 
the Heidelberg German medical facility.

In August 2005 the veteran's claim seeking service connection 
for multiple joint arthritis was reopened by the Board and he 
was scheduled for a VA examination.  

On examination in November 2005 the examiner indicated that 
the several volumes of the claims file, including service 
medical records and the Board remand, were reviewed in minute 
detail prior to the examination.  In response to the question 
of whether the veteran had multiple joint or generalized 
degenerative arthritis or rheumatoid arthritis, the examiner 
stated as follows:  

He does not presently, nor has he ever, 
demonstrated rheumatoid arthritis, nor 
generalized degenerative arthritis.  
During service, he was evaluated for [an] 
episode of generalized arthralgia, and 
although rheumatoid arthritis was a 
diagnostic possibility, it was not found 
upon further evaluation.  No generalized 
degenerative arthritis was found either, 
as the X-rays were negative.  In 
retrospect, I can see from the records 
that he most likely experienced a post 
infectious serum sickness type illness 
causing the multijoint symptoms without 
objective findings, and that it was 
temporal.

What he does currently demonstrate, and 
which was documented to also be present 
in service, is left shoulder bursitis and 
rotator cuff tendonitis, left wrist 
dequervains tendonitis, and bilateral 
metatarsalgia of the feet.  Service 
medical records do show complaints of and 
treatment for these conditions, and he is 
currently troubled with these same 
conditions, as described below.

The examiner indicated that the above referenced opinion was 
based upon a complete review of the history, the records, the 
findings of examination and bone scan, lab tests, and X-rays.  
The diagnosis included left shoulder rotator cuff 
dysfunction, tendonitis and partial tear, and subacromial 
bursitis, left wrist DeQuervain's tendonitis, and bilateral 
foot metatarsalgia.  The examiner stated:

Since service medical records show 
complaints of, and treatment for, the 
conditions of the left shoulder, left 
wrist and bilateral feet, it is my 
opinion that these conditions are related 
to service.

The examiner reiterated his finding that the veteran does not 
now have, nor had he ever had, rheumatoid arthritis or 
generalized osteoarthritis.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309(a).  Service connection may also be 
granted for a disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the absence of proof of a present disability there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).


Analysis

The threshold question in the matter of entitlement to 
service connection for a multiple joint arthritis (rheumatoid 
or degenerative), is whether the veteran, in fact, has such 
disability.  While a service medical record dated nearly a 
decade prior to the veteran's separation from service did 
contain an assessment of rule out rheumatoid arthritis, the 
Board can find no other record, service, private, or VA, that 
contains a conclusive diagnosis or clinical findings related 
to a multiple joint arthritis (rheumatoid or degenerative).  
Furthermore, the November 2005 VA examiner, who reviewed the 
record in detail, specifically opined that the veteran does 
not have now, nor had ever had, a multiple joint arthritis.  
That examiner's opinion is persuasive as he explained the 
rationale for the opinion (and because there is no competent 
(medical opinion) evidence to the contrary).  Because he is a 
layperson, the veteran's own opinion that he has rheumatoid 
arthritis is not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As noted above, without a medical 
diagnosis of the disability for which service connection is 
sought, there is no valid claim of service connection.  See 
Brammer, supra.  Accordingly the claim of service connection 
for multiple joint arthritis must be denied.

The Board notes further, however, that the November 2005 VA 
examiner, conducted extensive review of the veteran's records 
(both service medical and postservice medical), examined the 
veteran, and found that the veteran now has left shoulder 
bursitis, rotator cuff dysfunction, and tendonitis; left 
wrist DeQuervain's tendonitis; and bilateral foot 
metatarsalgia.  The examiner noted that the veteran had 
complaints involving those joints in service, and related the 
current disabilities to the complaints in service. There is 
no medical opinion to the contrary.  All the requirements for 
establishing service connection for these disabilities are 
met, and service connection for left shoulder bursitis, 
rotator cuff dysfunction, and tendonitis, left wrist 
tendonitis, and bilateral foot metatarsalgia is warranted.   


ORDER

Service connection for multiple joint arthritis is denied.

Service connection for left shoulder bursitis, rotator cuff 
dysfunction, and tendonitis is granted.

Service connection for a left wrist DeQuervain's tendonitis 
is granted.

Service connection for a bilateral foot metatarsalgia is 
granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


